EID, J.,
dissenting
132 The majority holds that the defendant's statements were rendered involuntary because the detective threatened that "if [the defendant] did not tell the truth, he would likely be deported to Iraq." Maj. op. 13. I disagree. First, the detective's actual statement-that "even you being in this country is in jeopardy"-was not a threat, as the majority seems to think; instead, it was an entirely truthful description of the seriousness of the defendant's situation. Second, the majority inappropriately assumes the role of factfin-der, making voluminous factual findings drawn from its own review of the video of the interview. Maj. op. 115-15. But even then, the majority gets the facts wrong, erroneously concluding that the detective's statement overbore the defendant's will even though the defendant changed his story and incriminated himself before the detective's statement, not after. Therefore, the detective's statement - could not possibly - have "over[borne] [the defendant's] will to resist" and thus did not "bring about [a] confessio[n] not freely self-determined." Effland v. People, 240 P.3d 868, 877 (Colo.2010). Because I would find the defendant's statements were not the product of police coercion, I respectfully dissent.
1 33 We have repeatedly held that a defendant's statement is voluntary unless coercive behavior on the part of the police "overbear[s] the defendant's will to resist and bring[s] about a confession not freely self-determined." People v. Klinck, 259 P.3d 489, 495 (Colo.2011); accord. Effland, 240 P.3d at 877. Ultimately, "the question at issue is whether the individual's will has been overborne" by coercive conduct. People v. Valdez, 969 P.2d 208, 211 (Colo.1998); People v. Theander, 295 P.3d 960, 969, 2013 CO 15, ¶ 39 (Col0.2018). Such conduct "must play such a significant role in inducing the defendant's confession as to render the confession constitutionally invalid." People v. Gennings, 808 P.2d 839, 843, 846 (Colo.1991) (citing Colorado v. Conmelly, 449 U.S. 157, 163-67, 107 S.Ct. 515, 93 L.Ed.2d 478 (1986)); see also Effland, 240 P.3d at 877; Klinck, 259 P.3d at 495; Valdez, 969 P.2d at 211-12; Theander, 295 P.3d at 969. In sum, without *846coercive police conduct "causally related to a confession," there is no basis for concluding that a statement is involuntary. People v. Medina, 25 P.3d 1216, 1222 (Colo.2001).
34 In this case, the majority mistakenly finds that the detective's statement was coercive, and then compounds that mistake by erroneously concluding that the statement overbore the defendant's will.
185 As an initial matter, the detective's statement that "even you being in this country is in jeopardy" was an entirely truthful assessment of the seriousness of the defendant's situation. A defendant convicted of an aggravated felony, as defined by federal law, may face removal. 8 U.S.C. § 1227(a)(2)(A)(iii) (2012); see also 8 U.S.C. § 1101(a)(48)(A) (2012) (categorizing rape, whether committed in violation of federal or state law, as an aggravated felony); § 1101(a)(48)(F) (categorizing a erime of violence punishable by at least one year in prison as an aggravated felony); 18 U.S.C. § 16(b) (2012) (defining crime of violence as any felony "that, by its nature, involves a substantial risk that physical force ... may be used"); § 18-3-402(5)(a), CRS. (2013) (categorizing sexual assault as a class 2 felony if the defendant was aided by another or if the victim suffers serious bodily injury); § 18-1.3-410(1)(a)(I), C.R.S. (2013) (dictating a presumptive range of eight to twelve years of imprisonment for class 2 felonies). Cf. Padilla v. Kentucky, 559 U.S. 856, 368, 130 S.Ct. 1473, 176 LEd.2d 284 (2010) (stating that the immigration provisions providing for removal for a controlled substance conviction are "succinet, clear, and explicit"). Indeed, the U.S. Supreme Court has held that a defense counsel's performance is deficient if she fails to inform her client of the possible removal consequences of a conviction. Id. at 368-69, 130 S.Ct. 1478. Moreover, the detective's statement was an assessment with which the defendant agreed, as shown by the fact that he responded, "I know that! My daughter, everything." Maj. op. 118. It is difficult to see how the detective's truthful assessment of the defendant's situation-an assessment required of an attorney by U.S. Supreme Court caselaw, and one with which the defendant himself agreed-could be deemed coercive.
1 36 The majority concludes that the detective's statement was designed "to threaten [the defendant] into making inculpatory statements." Maj. op. 126. But as the majority acknowledges, this interpretation suggests that the detective "insinuate[(s] that [the defendant] [would] not be deported if he admit[ted] committing the sexual assault," id. at 128-in other words, that he would be allowed to remain in the country if he implicated himself with regard to an extremely severe crime. There is no reason to read into the detective's statement such a highly unlikely connotation. Instead, as noted above, the detective was simply stating an obvious truth-that the defendant was in a serious situation that could have serious consequences, as the defendant himself acknowledged.
137 But the majority makes a more fundamental mistake by concluding that the detective's statement overbore the defendant's will. The trial court found that onee questioning had become "accusatory" at minute 42 of the first interview, the defendant's statements became involuntary. See Order at 8. The majority reverses the trial court's conclusion, but then makes its own determination that the defendant's statements became involuntary at minute 54, when the detective told the defendant that "even you being in this country is in jeopardy." Ms. op. 1 29 (suppressing statements from minute 54); id. at 181 (affirming the trial court's suppression order in part and reversing it in part). It goes on to rely on its own factfind-ing to conclude that the statement "played a significant role in inducing [(the defendant's] inculpatory statements." Id. at 125. But the majority fails to analyze what the defendant was saying-or, more importantly, what he had already said-at this point in the interview. -It thus fails to acknowledge that the defendant changed his story before, not after, the detective's statement. In sum, the detective's statement could not be "causally related to a confession." Medina, 25 P.3d at 1222.
138 As the record shows, the defendant initially told the detective that he had found *847the victim on the ground below his friends' apartment and helped her home, and that he had no contact with the victim before that time. Maj. op. 17. At minute 48:50, he continued to maintain this story, but said, "if [his friends] say I was there [in the apartment] ... I was there that night then." At minute 52:17, he said, "I didn't do anything. I remember [one friend] putting his [penis] in some girl's mouth." At this point, apparently realizing that he had changed his story, he buried his face in his hands and said, "All right, let me go back." He then told the detective, "They all did something. I know. I remember [the friend] putting his penis in some girl's mouth, [another friend] trying to take some girl's ... bunch of stuff going on, so much going on, I don't remember that good, you know. But I swear-I don't remember that good-but I never touched that woman." - Finally, at minute 53:20, he said, "[The other friend] took some girl's pants off.... But I really don't remember that good. I told you more than I can remember." The detective at this point asked why the defendant had not told him earlier that he had been present at the scene of the assault. -It was only then-at minute 54:14-that the detective stated that "even you being here in this country is in jeopardy."
139 The trial court's factual findings, to which the majority should defer, maj. op. [ 21, confirm this account. According to the trial court, "the Defendant tells the Detective that [he] remembers another man who was in the apartment the night of the assault placing his penis in the victim's mouth and that another man in the apartment took her pants." Order at 3. The detective then "confronts the Defendant with the change in story." Id. at 4 (emphasis added). As the trial court further observed, "The Defendant continues to deny his involvement, but implicates the other Defendants." Id. It was after this change in story that the detective stated, " 'You need to realize that you need to tell me the truth because even you being in this country is in jeopardy'" Id. In sum, the "change in story" came before, not after, the detective's statement during the first interview. The detective's statement therefore could not, and did not, play "a significant role in inducing inculpatory statements." See Theander, 295 P.3d at 971-72 (finding that encouraging the defendant to tell the truth for her children's sake could not have played a significant role in inducing inculpatory statements where the defendant "generally did not respond or make any inculpatory statements after the officers made these comments").
140 The majority suggests that after the 54-minute mark, the interview produced a "raft of incriminating statements," maj. op. €13, thus suggesting that the detective's statement did play a significant role in producing inculpatory statements. But the "raft" to which the majority refers had already occurred by this time. For example, the majority suggests that the statements placed the defendant in the apartment at the time of the assault, id. at 1T 13 & 29 (statements #2 & #4), but, as noted above, he had already admitted that he was present during the assault and saw one of his friends put his penis in the victim's mouth while another friend pulled off her pants. Similarly, the majority suggests that after the 54-minute mark, the defendant admitted to taking the victim home after the assault, id. at T1 13 & 29 (statement #5); but again, that was part of his story from the beginning. Finally, the majority suggests that after the 54-minute mark, the defendant changed his story about having not been in the apartment during the assault, id. at 129 (statement #1); once again, the change occurred prior to that time. And while, as the majority notes, the defendant stated after the 54-minute mark that his friends had given the victim a drugged drink, id. at 1 29 (statement # 3), this statement merely added a bit more detail about what others did during the assault. At no time did the defendant ever admit to taking part in the assault, and instead, as the trial court found, he "continued] to deny his involvement, [and] implicate[d] the other Defendants." Order at 3.1 In sum, the detective's remark at minute *84854:14 could not have played a significant role in producing inculpatory statements which the defendant had already made.
41 The majority never confronts this timing problem directly, instead offering that there need not be "a direct causal link between a specific instance of police conduct and a specific admission by a defendant." Maj. op. 120 n. 2; see also id. at 122 ("a court need not parse and dissect [the defendant's statements] to determine which may or may not be inculpatory"). But the majority misapprehends the impact that the timing of the defendant's change of story has on the case before us. It is not that there must be an overly precise causal connection between coercive police conduct and a particular statement on the defendant's part, as the majority seems to think. Instead, it is that if the defendant has already changed his story and inculpated himself, subsequent police conduct could not have played a significant role in causing the defendant to change his story and inculpate himself. Cf. People v. Zadran, 2018 CO 69, ¶ 19, 314 P.3d 830, 2013 WL 6407914 (Colo. No. 188A194, December 9, 2013) (noting that "it was improper for the trial court to use statements made by [the defendant] at the end of the interrogation to conclude that [the defendant's] statements were involuntary from the outset").2
{42 In the end, without coercive police conduct "causally related to a confession," there is no basis for concluding that a statement is involuntary. Medina, 25 P.8d at 1222. Because the record reveals no basis for concluding that the defendant's statements were involuntary in this case, I respectfully dissent from the majority's opinion.

. In addition, although the majority correctly observes that a proper Miranda warning does not preclude a voluntariness challenge, 314 P.3d 836, 847, the fact that the warning was given in this case is a factor weighing in favor of volun-tariness. See, eg., Gennings, 808 P.2d at 846-47.


. The majority reads Colorado v. Connelly, 479 U.S. 157, 164, 107 S.Ct. 515, 93 LEd.2d 473 (1986), and its progeny Medina as standing only for the narrow proposition that a constitutional due process violation can only occur by way of a state actor. Maj. op. 120, n. 4. These cases do not stand merely for the proposition that there must be state actors involved in some way for there to be a due process violation; rather, they require that the conduct of the state actors must be "causally related to the confession." Connely, 479 U.S. at 164, 107 S.Ct. 515; Medina, 25 P.3d at 1222